TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00664-CR




Renee Thompson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-04-300061, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than February 27,
2006.  No further extension of time will be granted.
It is ordered February 1, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish